Citation Nr: 1514460	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-34 308	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tremors in the upper extremities, claimed as a residual of cancer treatment. 

2.  Entitlement to service connection for malignant neoplasm of the kidneys (claimed as kidney condition). 

3.  Entitlement to service connection for lung cancer.  

4.  Entitlement to service connection for cancer of the rib cage bones, to include as secondary to neoplasm of the kidneys.  


REPRESENTATION

Appellant represented by:	American Legion 



WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to February 1970.  He served in Vietnam and received the Purple Heart Medal, Combat Action Ribbon, and Bronze Star Medal with Combat Distinguishing Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, February 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for tremors of the lower extremities, neoplasm of the kidneys, lung cancer, and cancer of the rib cage bones. 

In January 2015, the Veteran testified at a hearing via videoconference before the undersigned.  A transcript has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune and subsequently developed kidney cancer that metastasized to the lungs and bones.

2.  Treatment for the kidney cancer caused the Veteran to develop tremors.


CONCLUSIONS OF LAW

The criteria for service connection for kidney, lung and bone cancer and tremors are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from a disease or injury incurred in active service.  38 U.S.C.A. § 1110.  Service connection is also provided for disability that is proximately due to a service connected disease or disability.  38 C.F.R. § 3.310.

Private treatment records show that the Veteran was found to have kidney cancer with subsequent metastasis to the lungs and various bones.

The Veteran was afforded a VA examination for his kidney condition in August 2011.  The examiner concluded that the he had mild renal insufficiency likely related to nephrectomy for renal cell carcinoma.  He also concluded the Veteran did not have diabetic nephropathy or renal insufficiency related to his service-connected diabetes.

The findings of a February 2013 chest biopsy were consistent with a combination of hematogenous metastatic disease (from the kidney) to the lungs as well as the rib cage.  Correspondence from Dr. Voss, dated June 26, 2014 noted that the Veteran was currently under his care for metastatic kidney cancer to the lungs and bones with weakness in the extremitas and pain in the hands.  Correspondence from Dr. Tello, dated October 28, 2014, indicates that the Veteran's lung and bone cancers were metastases from his renal carcinoma and that he had hand and foot syndrome as a result of the kidney cancer.  Dr. Tello also opined that the Veteran's renal cancer was more likely than not related to his presumed herbicide exposure while serving in Vietnam; and exposure to contaminated water at Camp Lejeune was a contributing factor.  

VA has adopted a regulation providing that it will assume for Camp Lejeune veterans that listed illnesses (including kidney and lung cancer) are attributable to active duty in the Armed Forces unless it is clinically determined under VA clinical practice guidelines that such illnesses are not attributable to the veteran's service.  79 Fed. Reg. 57,410, 57,415 (Sept. 24, 2014) (to be codified at 38 C.F.R. § 17.400(c), (d)(ii), (v)).

A "Camp Lejeune veteran" is one who served 30 days or more at Camp Lejeune between January 1, 1957 and December 31, 1987.  38 U.S.C.A. § 1710(f) (West 2014); 79 Fed. Reg. 57,410, 57,415 (to be codified at 38 C.F.R. § 17.400(b)).  The Veteran's complete service personnel records have not been obtained, but his certificate of discharge shows that his discharge from service occurred at Camp Lejeune.  At a VA examination in June 1998, he reported that he completed the last 8 months of his service at Camp Lejeune.  Accordingly, he is considered a Camp Lejeune veteran.

The evidence is overwhelming that the Veteran developed kidney cancer with metastasis to the lungs and bones and treatment records and the Veteran's testimony show that he developed tremors in connection with treatment.  Although the VA examination might arguably constitute a clinical finding that the claimed diseases and disabilities are not attributable to service, that opinion was limited and did not consider service connection based on Camp Lejeune exposures.  

Given VA's regulatory assumptions and the opinion from Dr. Tello, the evidence supports a finding that kidney cancer is the result of a disease or injury in service and that the resulting lung and bone cancer and tremors were proximately due to the service connected kidney cancer.  The claim is therefore granted.



ORDER

Service connection for tremors of the upper extremities is granted.

Service connection for malignant neoplasm of the kidneys is granted

Service connection for lung cancer is granted.

Service connection for bone cancer is granted.




_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


